DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
2.2.	Applicant's amendment Claims and  Remarks filed on February 21, 2022 are acknowledged.
2.3.   Claims 2 and 3 have been canceled by instant amendment.  Claims 14-20 have been withdrawn. Claims 1 and 4-13 are active. Claim 1 has been amended by incorporation of the limitations canceled claims 2 and 3 and by specifying that that dry-hard time is less than 10 hours "without the presence of daylight photoinitiator".
2.4.	According to Applicant support for the Amendment to Claim 1 can be found in Applicant's Specification. However, Applicant's Specification is silent with respect to "presence of  daylight photoinitiator". Therefore, instant amendment to Claim 1 represents a new issue and required further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.1.	Claims 1 and 4-13 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 3.2.	 In this respect note that Applicant's Specification is silent with respect use,  presence or even absence of  daylight photoinitiator. Therefore phrase " without presence of  daylight photoinitiator" represents a New description requirement and New Matter.
3.3.	In addition, note that “ Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977)”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Lansbergen et al ( US 2014/0155514) 
4.1.	Regarding Claims 1 and 4-13,  Lansbergen disclosed ( see Abstract)  alkyd polymer resin composition of low VOC ( volatile organic compound), wherein this composition comprises: 
a)   30 to 80 wt% of one or more fatty acid(s), fatty ester(s), or naturally occurring oil(s) – see [0050], wherein ( see [0061]) " Examples of suitable oils include sunflower oil, canola oil, dehydrated castor oil, coconut oil, com oil, cottonseed oil, fish oil, linseed oil.."
b)   5 to 40 wt% of one or more polyacid(s), wherein polyacids are  " (preferably dicarboxylic acid and/ or tricarboxylic acid) and  preferable first choice for dicarboxylic acid is Isophthalic acid  and  preferable choice for "  The tricarboxylic acid" is  trimellitic anhydride. – see [0047], [0060]
c)   10 to 40 wt% of one or more polyol(s) – see [0047], wherein suitable examples of polyols are ( see [0058])  include pentaerythritol (PE), dipentaerythritol and sorbitol. 
In this respect, note that Sorbitol  is Sugar Alcohol with 6 carbon atoms.
4.2.	Thus, Lansbergen disclosed same basic alkyd resin as claimed by Applicant, wherein same compounds as required by Applicant's Claim 1 and dependent claims 5 – 8  are present in overlapping ranges.  Lansbergen further disclosed that Mn ( molecular weight) of the alkyd resin is in a range from 700 to 6500 g/mol ( see [0063]) and that alkyd resin composition  has tack-free drying time less than 4 hours. 
4.3.	Therefore, because alkyd resin composition disclosed by Lansbergen comprises same components  as claimed by Applicant and those components are present in overlapping ranges  and because composition  has same molecular weight  Mn (  overlapping range)  then it would be expected that this composition also has same properties including Gardner Holdt viscosity with 30 weight % mineral spirits at 25°
C  that is less than or equal to Z4, same dry-hard time and " clear appearance" as it established in the art :
  a) " ...that a material and its properties are inseparable". In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)   and
 b) "  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); Same is applicable to Claim 11.
4.4.	Regarding limitation of Claim 1 with respect to certain peaks in NMR of the composition note that because composition disclosed by Lansbergen comprises same components, including Sorbitol, which undergo transformation to Isosorbide during polycondensation reaction ( see evidence given by Haveren et al " Resins and additives for powder coatings and alkyd paints, based on renewable resources" J. Coat. Technol. Res., 4 (2) 177–186, 2007,  page 179, Fig.1) – reference cited by Applicant) which comprises same " oxide ring" and for this reason has same peaks in NMR spectra. 
4.5.	Regarding Claim 10 see Lansbergen, paragraphs  [0005], [0035], [0038], [0042]-[0043].
4.6.	Regarding Claims 12 and 13 see Lansbergen Abstract, paragraphs [0087].

Response to Arguments
5.	Applicant's arguments filed February  21, 2021  have been fully considered but they are not persuasive.
5.1.	Applicant's principal arguments with respect to alleged deficiency of  Lansbergen based following statement :" Lansbergen is directed to an alkyd composition comprising, among other things, an auto-oxidizable alkyd resin component comprising unsaturated fatty acid or its derivative selected from alpha, beta-unsaturated ester-functional material/alkyd resin, and which may further include a day-light photoinitiator alone or in combination with driers" and " In contrast, the pending claims recite a novel alkyd polymer composition comprising a unique polymerized combination of (i) fatty acids + (ii) sugar alcohol having at least 6 carbon atoms + (iii) polyol with 4 or more hydroxyl functional groups + (iv) aromatic polyacid with at least two carboxylic acid groups located in a meta-position relative to one another, which achieve the recited dry-hard time even in dark areas where sun-light is hard to reach without the daylight photoinitiators and terminal and/or pendant reactive alpha, beta unsaturated functional
groups described in Lansbergen".
5.2.	In response for Applicant's arguments regarding Lansbergen note that Applicant's claims do not require feature as " fast dry in dark areas" for the claimed composition.  In addition, note that : 
a)	 Applicant's claims do not exclude presence of any additional component(s), including derivative selected from alpha, beta-unsaturated ester-functional material/alkyd resin which is according to Lansbergen are different methacrylates.    According Applicant's Specification same compounds also can be present in  Applicant's composition – see PG PUB US 2020/081323, [0037] : "  When desirable, the alkyd polymer composition may be modified by further comprising, as part of the polymerized units, one or more acrylic polymers, vinyl polymers, or mixtures thereof. The incorporation of such acrylic or vinyl polymers can enhance the dry time and/or other coating properties. The modification of the alkyd polymer composition may be accomplished by a radical polymerization of ethylenenically unsaturated vinyl or (meth) acrylate monomers.."
b)	Regarding Applicant's argument with respect to absence of sugar alcohol in 

Examples provided by Lansbergen note that: " The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039" and " A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
c)    Finally, Applicant's stated that : "Lansbergen does not disclose or suggest to one skilled in the art the claimed novel composition having unexpectedly  advantageous combination of recited properties including viscosity, dry-hard time without the presence of daylight photoinitiator, and clear appearance".
However, Lansbergen does disclose that composition possesses clear appearance, has fast Dust free and Tack free time less than 3 hours and that use of PI ( photoinitiator) is optional (  see Examples).
5.3.	At least for reasons above, Applicant's arguments with respect to Lansbergen were found unpersuasive. 

     Conclusion
THIS ACTION IS NOT  MADE FINAL.                                                                                                                                                                                    
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    
        

/FRANCES TISCHLER/Primary Examiner, Art Unit 1765